DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed September 21, 2022, with respect to the rejection of claims 11 and 13 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 11 and 13 has been withdrawn. 
Applicant's arguments filed September 21, 2022, with respect to the rejection of claims 10-14 under 35 USC 102 have been fully considered but they are not persuasive. Specifically, while Examiner understands that the present application was likely intended to be filed as a continuation of US 16/606,547, such that the cited prior art DE 10 2017 208 523 A1 (“Meister”) would not qualify as prior art under 35 USC 102, Examiner cannot find any evidence (in the file wrappers of either the present application or the earlier application) that the present application was actually filed as a continuation US 16/606,547. Therefore, as things currently stand, Meister is valid prior art against the presently filed invention, and the Examiner maintains the outstanding rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
DE 10 2017 208 523 A1 (“Meister”).
Regarding claim 10, Meister teaches a photonic component (10) having a photonic integrated chip (1) and a fiber mount (5) mechanically connected to the photonic integrated chip, wherein the fiber mount comprises: at least one groove (52), into which an optical fiber (30), in particular single-mode fiber, is inserted, and at least one mirror surface (52), which reflects radiation (S) of the fiber in the direction of the photonic integrated chip and/or reflects radiation of the photonic integrated chip in the direction of the fiber, characterized in that a chip stack (20) having at least two chips, of which one borders the fiber mount and one borders the photonic integrated chip, is arranged between the photonic integrated chip and the fiber mount, the chip stack is provided with at least two through holes (21), and one guide pin (40) is guided through each of the at least two through holes of the chip stack, which guide pin extends into an associated positioning hole in the fiber mount and in the direction of the photonic integrated chip and positions at least the chip stack and the fiber mount in relation to one another (all; Abstract); wherein the fiber mount, the chip of the chip stack which borders the fiber mount and the guide pins are fixedly connected to one another and jointly form a plug (50), and the photonic integrated chip and the chip (2) which borders the photonic integrated chip are fixedly connected to one another and form a plug receptacle (60), in particular a socket, and the guide pins of the plug are inserted into the plug receptacle.
Regarding claim 11, Meister teaches that a first and second lens (200, 210) are opposite one another.
Regarding claim 12, Meister teaches that the chips of the chip stack, the photonic integrated chip and the fiber mount are silicon chips (par. [0012]).
Regarding claim 13, Meister teaches that two lenses (200, 210) have the same focal length, in particular are identical (par. [0021]).
Regarding claim 14, Meister teaches that the groove in the fiber mount is a V-groove isotropically etched in silicon and a deflection mirror associated with the fiber is formed in the fiber mount by a face etched anisotropically into the silicon (par. [0036]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883